Citation Nr: 1619460	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right kidney condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1982 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Nashville Tennessee, regional office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the above claimed disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, upon review of the evidence, the Board finds that further development for the claim is necessary to afford the Veteran every possible consideration.  

The Veteran has not been afforded a VA examination for her claimed right kidney condition.  In a February 2012 and June 2013 statement, the Veteran stated that she injured her low back in service and the low back pain that she experienced was later realized to be her right kidney disorder.  The Veteran's Service Treatment Records (STRs) do record recurrent low back pain.  The Board finds a VA examination required to examine the nature and etiology of the Veteran's right kidney disorder, as well as the Veteran's contentions that her right kidney disorder is related to her low back pain experienced in service.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records, including those of the Memphis, Tennessee VAMC, with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed right kidney disability.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's right kidney.

(b)  With respect to each right kidney disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge. 

(c)  In formulating the above opinions, the examiner is requested to discuss the Veteran's contentions that her right kidney disorder is related to her in-service low back pain as reflected in the STRs.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not granted, issue a supplemental statement of the case to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




